IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID RUSSELL POSEY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1377

SHERIFF LARRY ASHLEY,
OKALOOSA COUNTY,

     Appellee.
_____________________________/

Opinion filed January 8, 2015.

An appeal from the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

David Russell Posey, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.